  Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.1 Filed 02/11/21 Page 1 of 48




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN


SHAWN WALKER, on behalf of                             No. 2:21-cv-10324
himself and all others similarly situated,
                                                       CLASS ACTION COMPLAINT
                                      Plaintiff,
                                                       DEMAND FOR JURY TRIAL
       v.

GENERAL MOTORS LLC,

                                Defendant.


                                 I.        INTRODUCTION
       1.      Plaintiff Shawn Walker, by and through counsel, brings this action on

behalf of himself and all others similarly situated against GENERAL MOTORS LLC

(hereinafter “General Motors,” “GM,” or “Defendant”). All allegations made in this

complaint are based on investigation of counsel, except those allegations that pertain to

Plaintiff’s vehicles, which are based on personal knowledge.

       2.      This consumer class action arises out of General Motors’s failure to

disclose a uniform and widespread defect in the 60 kWh 350 V lithium-ion battery

(hereinafter the “Defective Battery”). The defect causes the high voltage battery to

overheat when charged to full capacity and results in an unreasonable safety risk to the

drivers and passengers of vehicles equipped with the Defective Battery. These vehicles

(hereinafter “Class Vehicles”) are the 2017, 2018, and 2019 models of the Chevrolet

Bolt (hereinafter “Chevy Bolt” or “Bolt”).


 No. 2:21-cv-10324                                 1                 CLASS ACTION COMPLAINT
     Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.2 Filed 02/11/21 Page 2 of 48




          3.      The Defective Battery contains a serious manufacturing defect that causes

the battery system to overheat when the battery is charged to full or nearly full capacity,

putting the battery at risk of exploding or catching fire. This can result in catastrophic

damage to the Class Vehicles, and it also causes an immediate safety risk to the

vehicles’ occupants and the property surrounding the vehicles.

          4.      On November 13, 2020, after receiving numerous complaints regarding the

Defective Battery, and despite knowing about the defect for years before doing anything

about it, General Motors issued Recall No. 20V-701 (hereinafter, the “Recall” or “GM

Recall”) for the Class Vehicles.1

          5.      The GM Recall proposes an “interim remedy” for the Class Vehicles: the

Vehicles will be reprogrammed to limit the full charge of the Defective Batteries to 90%

of the Batteries’ actual capacity.2 The revised capacity will result in the Class Vehicles

having a lower driving range and needing to be charged more often. As a result, Class

Vehicle owners and lessees have been burdened with vehicles that do not perform as

advertised, and instead require additional charging time and maintenance.

          6.      Due to the undisclosed Defective Battery, Plaintiff and Class Members

were deprived of the benefit of their bargain in purchasing or leasing their Class

Vehicles; further, Plaintiff and Class Members suffered an ascertainable loss of money,

property, and/or value of their Class Vehicles. Plaintiff brings this action individually


1
  NHTSA, Part 573 Safety Recall Report 20V-701 (Nov. 13, 2020) [hereinafter Exhibit
  A].
2
  Id. at 3.
    No. 2:21-cv-10324                           2                   CLASS ACTION COMPLAINT
  Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.3 Filed 02/11/21 Page 3 of 48




and on behalf of all other current and former owners or lessees of the Class Vehicles.

Plaintiff seeks monetary damages and injunctive and other equitable relief for

Defendant’s misconduct related to the design, manufacture, marketing, sale, and lease of

the Class Vehicles as alleged in this Complaint.

                          II.   JURISDICTION AND VENUE

       7.      Subject Matter Jurisdiction. This Court has subject matter jurisdiction

over this action pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d),

because this is a class action in which the matter in controversy exceeds the sum of

$5,000,000, exclusive of interest and costs, and there are 100 or more class members

who are citizens of different states from Defendant.

       8.      Personal Jurisdiction. This Court has personal jurisdiction over GM

because GM is headquartered in this District, and because a substantial part of the

events, omissions, or misrepresentations giving rise to these claims emanated from this

District.

       9.      Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391

because GM is headquartered and transacts business in this District, and a substantial

part of the events, transactions, and conduct giving rise to the claims occurred in and

emanated from this District.

                                     III.   PARTIES

A.     Plaintiff Shawn Walker
       10.     Plaintiff Shawn Walker is a citizen and resident of Phoenix, Arizona.

 No. 2:21-cv-10324                           3                    CLASS ACTION COMPLAINT
 Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.4 Filed 02/11/21 Page 4 of 48




      11.     On or about August 5, 2020, Mr. Walker purchased a used 2019 Chevy

Bolt from Carvana in Tolleson, Arizona (for purposes of this section, “the Vehicle”).

      12.     Prior to his purchase, neither Defendant nor any of its agents, dealers, or

other representatives informed Mr. Walker of the Defective Battery. Mr. Walker

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

      13.     Mr. Walker purchased the Vehicle for personal, family, or household use.

Mr. Walker has always attempted to use the Vehicle in the normal and expected

manner.

      14.     Mr. Walker has never received any correspondence from GM regarding the

Recall and recommended software update, and used his car normally for a period of

several months.

      15.     Mr. Walker learned of the recall from a Bolt owners’ group on Facebook,

which prompted him to contact GM via the EV Concierge Line to inquire about driving

his Vehicle on a long-distance trip. He was informed that he should not make any drive

that required him to charge his car beyond 90%, and GM insisted that Mr. Walker rent a

car for his trip. Mr. Walker was also informed that he needed to return to a local

dealership in order to have the software update applied to his Vehicle, which he did on

December 8, 2020.

      16.     As a result, Mr. Walker has been left with a vehicle with reduced range.

Mr. Walker has suffered an ascertainable loss resulting from Defendant’s concealment,

No. 2:21-cv-10324                             4                    CLASS ACTION COMPLAINT
  Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.5 Filed 02/11/21 Page 5 of 48




fraud, omissions, and refusal to correct the Defective Battery and did not receive the

benefit of his bargain when he purchased the Vehicle. Had Mr. Walker known that the

vehicle’s range was achieved only at the risk of a catastrophic fire, or that the range

would be decreased in order to mitigate the fire risk, he would not have purchased his

Bolt.

B.      Defendant General Motors LLC

        17.    Defendant General Motors LLC is a Delaware limited liability company

with its principal place of business at 300 Renaissance Ctr., Detroit, Michigan.

        18.    General Motors is a motor vehicle manufacturer and a licensed distributer

of new, previously untitled motor vehicles. GM is one of the “Big Three” American

automakers. GM engages in commerce by distributing and selling new motor vehicles

under the Chevrolet, Buick, GMC, and Cadillac brands throughout the United States.

        19.    GM has designed, manufactured, imported, distributed, marketed, and

leased a number of vehicles that feature the 60 kWh 350 V lithium-ion battery

(hereinafter the “Defective Battery”).

        20.    From its headquarters in Detroit, Michigan, General Motors marketed the

Class Vehicles and the Defective Battery.

                           IV.   FACTUAL ALLEGATIONS

        21.    In early 2016, General Motors introduced the Chevrolet Bolt EV (also

known as the “Chevy Bolt”) as “the 200-mile-range EV with cool connectivity that



 No. 2:21-cv-10324                           5                    CLASS ACTION COMPLAINT
     Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.6 Filed 02/11/21 Page 6 of 48




people can actually afford.”3 The Bolt quickly gained a number of accolades, including

the 2017 Motor Trend Car of the Year, North American Car of the Year, and

Automobile Magazine 2017 All Star awards.4 These awards touted the Bolt’s range and

cost—“the $30,000 . . . Bolt EV cut[] by more than half what an electric car with 238

miles range would have cost [in 2015].”5

          22.     The impressive range of the Bolt was advertised as the result of an

“unprecedented” partnership between Defendant GM and LG Corporation.6 In late

2015, GM explained that:

          Offering consumers the first long-range, affordable EV, required an
          unprecedented supplier relationship combining expertise in infotainment,
          battery systems and component development with GM’s proven in-house
          capabilities in electric motor design, battery control, system validation and
          vehicle body/system integration.

                Following joint planning and research, GM and LG Corp. brought
          the Chevrolet Bolt EV to reality.7



3
  Nicole Lee, Presenting the Best of CES 2016 winners!, ENDGADGET (Jan. 8, 2016)
  [hereinafter Exhibit B], https://www.engadget.com/2016-01-08-presenting-the-best-of-
  ces-2016-winners.html (last visited Dec. 10, 2020).
4
  See, e.g., Jeff Cobb, 2017 Chevy Bolt’s Trophy Case Is Filling Up, HYBRIDCARS
  (Nov. 23, 2016) [hereinafter Exhibit C], https://www.hybridcars.com/2017-chevy-
  bolts-trophy-case-is-filling-up/ (last visited Dec. 10, 2020).
5
  Id.
6
  John Voelcker, Bolt EV Powertrain: How Did GM And LG Collaborate On Design,
  Production?, GREEN CAR REPORTS (Feb. 3, 2016) [hereinafter Exhibit D], https://
  www.greencarreports.com/news/1102176_bolt-ev-powertrain-how-did-gm-and-lg-
  collaborate-on-design-production (last visited Dec. 10, 2020).
7
  Kevin Kelly, Chevrolet Develops Bolt EV Using Strategic Partnership, Chevrolet:
  Pressroom (Oct. 20, 2015) [hereinafter Exhibit E], https://media.chevrolet.com/media/
  us/en/chevrolet/home.detail.print.html/content/Pages/news/us/en/2015/oct/1020-
  bolt.html (last visited Dec. 10, 2020).
    No. 2:21-cv-10324                            6                   CLASS ACTION COMPLAINT
     Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.7 Filed 02/11/21 Page 7 of 48




          23.     LG Chem, an LG subsidiary, was included in the development of the Bolt

“from the start,” helping to achieve the “key element in driving down costs” by

developing the battery.8 LG Chem designed and produced the Bolt’s battery at its South

Korea facility.

A.        Defendant’s Marketing to Class Vehicle Owners and Lessees Emphasized
          the Battery Power and Range of the Chevy Bolt

          24.     Increased range is critical to the success of an all-electric vehicle. Car and

Driver describes range as “the all-important stat”—because electric vehicles “can’t be

driven as far on a single charge as most gas-powered cars can go on a tank of fuel,” and

because electric vehicle batteries “can’t be rejuiced in the five minutes it takes to top up

a car’s tank at a gas station,” increased range is one of the primary considerations for

purchasers or lessees of electric vehicles.9

          25.     GM was aware of this consideration when marketing the Chevy Bolt. At

the time of its release, the Chevy Bolt was marketed as having a travel range of 238

miles without recharging.10 GM went to great lengths to prove that range, including



8
  Sam Abuelsamid, New GM-LG Partnership On Chevy Bolt EV Shows Why Barra Is
  Resisting Fiat Merger, FORBES (Oct. 21, 2015) [hereinafter Exhibit F], https://www.
  forbes.com/sites/samabuelsamid/2015/10/21/general-motors-and-lg-team-up-to-
  jointly-develop-2017-chevrolet-bolt-ev/?sh=3b73c2cd380d (last visited Dec. 10,
  2020).
9
  Rich Ceppos, FAQs for Electric Vehicle Shoppers, CAR AND DRIVER (May 27, 2020)
  [hereinafter Exhibit G], https://www.caranddriver.com/shopping-
  advice/a32668797/ev-faqs/ (last visited Dec. 10, 2020).
10
   See Chevrolet Bolt EV – 2017, CHEVROLET NEWSROOM [hereinafter Exhibit H],
  https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2017.html (last
  visited Dec. 10, 2020).
    No. 2:21-cv-10324                             7                     CLASS ACTION COMPLAINT
     Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.8 Filed 02/11/21 Page 8 of 48




taking a Car and Driver writer on a test drive “from Monterey to Santa Barbara,

California, that spanned approximately 240 miles on coastal highways.” 11

         26.   This marketing was particularly important for GM because around the

same time as the release of the Bolt, Tesla released a comparable compact electric

vehicle—the Tesla Model 3.12 Both vehicles advertised a range of over 200 miles on a

single charge, making them some of the “first [electric vehicles] that could conceivably

function as a family’s lone car.”13 The Model 3, however, advertised a significantly

faster charging time than the Bolt—the Bolt’s fastest charging option, the direct-current

fast-charging capability, costs consumers an extra $750 and charges at roughly half of

the rate of the Tesla Superchargers.14

         27.   The slower charging time, combined with limited access to charging

stations, meant that consumers would not be able to make longer trips with the Bolt


11
   Joey Capparella, 2017 Chevrolet Bolt EV First Drive, CAR AND DRIVER (Sept. 13,
  2016) [hereinafter Exhibit I], https://www.caranddriver.com/reviews/a15099295/2017
  -chevrolet-bolt-ev-first-drive-review/ (last visited Dec. 10, 2020).
12
   See Bradley Berman, EV Comparison: Tesla Model 3 vs. Chevy Bolt, INSIDEEVS (Oct.
  25, 2018) [hereinafter Exhibit J], https://insideevs.com/reviews/340642/ev-
  comparison-tesla-model-3-vs-chevy-bolt/ (last visited Dec. 10, 2020) (describing the
  Tesla Model 3 and the Chevy Bolt as the “two leading compact electric vehicles”).
13
   Christian Seabaugh, 2017 Chevrolet Bolt EV vs. 2016 Tesla Model S 60: High-
  Voltage, MOTORTREND (Oct. 31, 2016) [hereinafter Exhibit K], https://www.motor
  trend.com/cars/chevrolet/bolt-ev/2017/2017-chevrolet-bolt-ev-vs-2016-tesla-model-s-
  60/ (last visited Dec. 10, 2020) (comparing the Bolt to the Tesla Model S 60, a
  discontinued model that cost almost twice the price of the Bolt and the Tesla Model 3,
  in anticipation of the release of the Model 3, which the articles notes is a more
  appropriate comparison).
14
   Eric Tingwall, 2017 Chevrolet Bolt EV, CAR AND DRIVER (Oct. 28, 2016) [hereinafter
  Exhibit L], https://www.caranddriver.com/reviews/a15099446/2017-chevrolet-bolt-ev-
  test-review/ (last visited Dec. 10, 2020).
 No. 2:21-cv-10324                          8                    CLASS ACTION COMPLAINT
     Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.9 Filed 02/11/21 Page 9 of 48




without significant planning. For example, a driver wouldn’t make “the 600-mile drive

from Kansas City to Denver in a Chevrolet Bolt unless [they didn’t] mind charging for

upwards of 30 hours on 110-volt outlets along the way.”15 The inconvenience of

charging combined with the slower charging time of the Bolt when compared to its

direct competitors made every additional mile of the Bolt’s range critically important to

GM’s marketing and to consumers.

         28.   GM therefore emphasized the Bolt’s purported range in its marketing. For

example, GM’s pressroom released this statement about the launch of the Chevy Bolt:

         Chevrolet promised to offer the first affordable electric vehicle with 200
         miles or more of range and will exceed those expectations when the 2017
         Bolt EV goes on sale later this year. With the vehicle’s EPA-estimated
         range of 238 miles, owners can expect to go beyond their average daily
         driving needs — with plenty of range to spare — in the 2017 Bolt
         EV . . . .16




15
  Id.
16
  Liz Winter, Bolt EV Offers 238 Miles of Range, CHEVROLET: PRESSROOM (Sept. 13,
 2016) [hereinafter Exhibit M], https://media.chevrolet.com/media/us/en/chevrolet/
 home.detail.html/content/Pages/news/us/en/2016/sep/0913-boltev.html (last visited
 Dec. 10, 2020).
 No. 2:21-cv-10324                            9                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.10 Filed 02/11/21 Page 10 of 48




GM further emphasized the range of the Bolt in a number of advertisements, like this ad

from The Washington Post in June 2017, which prominently asks consumers to “begin a

long-distance relationship, now”17:




17
  John Voelcker, Yes, ads for the Chevy Bolt EV electric car do actually exist; here’s
 one, GREEN CAR REPORTS (June 19, 2017) [hereinafter Exhibit N], https://www.green
 carreports.com/news/1111082_yes-ads-for-the-chevy-bolt-ev-electric-car-do-actually-
 exist-heres-one (last visited Dec. 10, 2020).
 No. 2:21-cv-10324                        10                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.11 Filed 02/11/21 Page 11 of 48




       29.     GM also displayed the range in this commercial from 201718:




       30.     One of the Bolt’s first three customers stated in a GM press release that it

was “the range and technology” that attracted him to the Bolt.19

       31.     For the 2018 and 2019 versions of the Bolt, GM continued to tout the

Bolt’s range prominently in advertisements.20




18
   The All Electric Chevrolet Bolt EV - 238 Miles Per Full Charge | Chevrolet Bolt EV -
  Commercial TVC, YOUTUBE (Jan. 11, 2017) [hereinafter Exhibit O], https://www.you
  tube.com/watch?v=uVIedKsm-Kg (last visited Dec. 10, 2020) (screen captured at
  1:32).
19
   Chevrolet Delivers First Bolt EVs to Customers, CHEVROLET: PRESSROOM (Dec. 13,
  2016) [hereinafter Exhibit P], https://media.chevrolet.com/media/us/en/chevrolet/
  home.detail.html/content/Pages/news/us/en/2016/dec/1213-boltev.html (last visited
  Dec. 10, 2020).
20
   See, e.g., 2018 Chevrolet Bolt EV Specification, CHEVROLET: PRESSROOM [hereinafter
  Exhibit Q], https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2018
  .tab1.html (last visited Dec. 10, 2020); Chevrolet Bolt EV – 2019, CHEVROLET:
  PRESSROOM [hereinafter Exhibit R], https://media.chevrolet.com/media/us/en/
  chevrolet/vehicles/bolt-ev/2019.tab1.html (last visited Dec. 10, 2020).
 No. 2:21-cv-10324                            11                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.12 Filed 02/11/21 Page 12 of 48




       32.     Despite GM’s representations, the most critical aspect of the Bolt’s much-

lauded range—the battery—could not be safely charged fully, and the represented range

could not be achieved without dangerously overcharging the battery.

B.     The Defective Battery Poses a Significant Safety Risk to Class Vehicle
       Owners and Lessees

       33.     Lithium ion batteries, such as the Defective Battery used in the Bolt, are

used in most electric vehicles because of their “high power-to-weight ratio, high energy

efficiency, good high-temperature performance, and low self-discharge.”21 However,

these batteries also have a well-documented history of fire issues.22

       1.      The Bolt Lithium-Ion Battery

       34.     Like other batteries, lithium-ion batteries are made up of multiple power-

generating compartments called “cells.”23 Each cell is made of three components: a




21
   Batteries for Hybrid and Plug-In Electric Vehicles, U.S. DEP’T OF ENERGY
  [hereinafter Exhibit S], https://afdc.energy.gov/vehicles/electric_batteries.html (last
  visited Dec. 10, 2020).
22
   See Adreesh Ghoshal, How Lithium Ion Batteries in EVs Catch Fire, MEDIUM (Aug.
  16, 2020) [hereinafter Exhibit T], https://medium.com/the-innovation/how-lithium-ion-
  batteries-in-evs-catch-fire9d166c5b3af1#:~:text=Although%20rare%2C%20L
  ithium%2Dion%20batteries,overheats%2C%20resulting%20in%20a%20fire (last
  visited Dec. 10, 2020); see also Ryan Fogelman, April 2020 Fire Report: How & Why
  Do Lithium-Ion Batteries Fail, Insight from the Jedi Master of Lithium Power!,
  WASTE360 (May 5, 2020) [hereinafter Exhibit U], https://www.waste360.com/safety/
  april-2020-fire-report-how-why-do-lithium-ion-batteries-fail-insight-jedi-master-
  lithium (last visited Dec. 10, 2020).
23
   Chris Woodford, Lithium-ion batteries, EXPLAINTHATSTUFF! (Nov. 23, 2020)
  [hereinafter Exhibit V], https://www.explainthatstuff.com/how-lithium-ion-batteries-
  work.html (last visited Dec. 30, 2020).
 No. 2:21-cv-10324                            12                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.13 Filed 02/11/21 Page 13 of 48




positive electrode, a negative electrode, and an electrolyte.24 Battery cells usually deliver

either high levels or energy or power but cannot traditionally deliver both.25

       35.     In order to develop a battery that would deliver the advertised range,

Defendant developed a battery with “new cell design and chemistry.”26 The battery

contains “nickel-rich lithium-ion chemistry” that purportedly provides “improved

thermal performance over other chemistries” and requires a “smaller active cooling

system for more efficient packaging.”27

       36.     The Bolt ostensibly uses “active thermal conditioning . . . to keep the

battery operating at its optimum temperature, which results in solid battery life

performance.”28




24
   Id.
25
   Drive Unit and Battery at the Heart of Chevrolet Bolt EV, Chevrolet: Pressroom (Jan.
  11, 2016) [hereinafter Exhibit W], https://media.gm.com/media/us/en/chevrolet/vehi
  cles/bolt-ev/2021.detail.html/content/Pages/news/us/en/2016/Jan/naias/chevy/0111-
  bolt-du.html (last visited Jan. 4, 2021).
26
   Id.
27
   Id.
28
   Id.
 No. 2:21-cv-10324                            13                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.14 Filed 02/11/21 Page 14 of 48




       37.     An image of the Bolt’s battery pack is displayed below29:




       38.     The Bolt’s battery is structured with the cells30 arranged “like books on a

bookshelf, in groups.”31 Each group of pouch cells is “stacked to make modules,” which

are “held together at the ends by long bolts.”32 “The pack thermal management is




29
   Christopher Arcus, Tesla Model 3 & Chevy Bolt Battery Packs Examined,
  CLEANTECHNICA (Jan. 8, 2018) [hereinafter Exhibit X], https://cleantechnica.com/
  2018/07/08/tesla-model-3-chevy-bolt-battery-packs-examined/ (last visited Jan. 4,
  2021). For a more in-depth explanation of the Bolt’s battery, see WeberAuto,
  Chevrolet Bolt EV Battery Disassemply, YouTube (Feb. 19, 2018) [hereinafter Exhibit
  Y], https://www.youtube.com/watch?v=ssU2mjiNi_Q&feature=emb_title (last visited
  Feb. 11, 2021).
30
   The battery uses LG Chem pouch cells. For additional detail on pouch cells, see for
  example, Pouch Cell – Small but not Trouble Free, BATTERY UNIVERSITY [hereinafter
  Exhibit Z], https://batteryuniversity.com/learn/archive/pouch_cell_small_but_not
  _trouble_free (last visited Jan. 4, 2021).
31
   See Exhibit X.
32
   Id.
 No. 2:21-cv-10324                            14                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.15 Filed 02/11/21 Page 15 of 48




regulated by sensing temperature via thermistors located at the ends of the modules” and

the liquid coolant is distributed via channels at the base of the cell packs.33

       39.     GM repeatedly advertised this cell design and chemistry as delivering “a

battery system with 160 kilowatts of peak power and 60 kilowatts hours of energy.” 34

However, GM and its supplier, LG Chem, were unable to achieve this without

dangerously overcharging the battery and posing risk to Class Members and other

drivers.

       2.      Chevy Bolts Have a Defective Lithium-Ion Battery

       40.     After the release of the 2017 Bolt, drivers quickly began to experience

issues with the Bolt’s lithium-ion battery. Drivers experienced losses of propulsion

power while driving the vehicles—including experiencing a sudden inability to

accelerate the vehicle while driving.35

       41.     Multiple drivers experienced sudden drops in battery levels and loss of

power to their vehicles, some while driving in dangerous conditions.36

       42.     GM addressed the loss of propulsion issue caused by the Defective Battery

in a November 2017 customer satisfaction program bulletin:

       Certain 2017 model year Chevrolet Bolt EV vehicles may have a condition
       in which the calls within the battery pack have low voltage. This condition
       is related to the state of charge of the cell group. Eventually, the difference



33
   Id.
34
   See Exhibit W.
35
   See, e.g., infra Section B.3.
36
   See, e.g., infra Section B.3.
 No. 2:21-cv-10324                            15                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.16 Filed 02/11/21 Page 16 of 48




       in the state of charge of the cell groups (average vs. minimum) may exceed
       a threshold.37
       43.     GM’s proposed solution was to replace the high voltage battery pack in

affected vehicles.38 However, it did not provide any notice to consumers that the Bolt’s

batteries were defective, nor did GM ever address the issues in the 2018 or 2019 Class

Vehicles. GM did not address any possible widespread issue with the Defective Battery,

and treated affected vehicles as individualized manufacturing errors or defects.

However, there was a more insidious and widespread problem.

       44.     In 2019, the issues with the lithium ion batteries began to escalate.39 Class

Members began to experience vehicle fires when charging their vehicles to a full or

near-full charge.40

       45.     On information and belief, the same issue that causes the low-voltage

condition in certain cell groups can cause high-voltage conditions in certain cell groups

in the Defective Battery. This issue can cause dangerous overheating of the battery

while charging, resulting in fires in the Class Vehicles.




37
   GM Customer Satisfaction Program, 17297 High Voltage Battery Pack Low Cell
  (Nov. 2017) [hereinafter Exhibit AA], https://static.nhtsa.gov/odi/tsbs/2017/MC-
  10135136-9999.pdf (last visited Jan. 4, 2021).
38
   Id.
39
   See Exhibit A (stating that the first fire incident appears to have occurred on March
  17, 2019).
40
   See, e.g., infra Section B.3.
 No. 2:21-cv-10324                            16                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.17 Filed 02/11/21 Page 17 of 48




       3.      GM Had Knowledge of the Defective Battery

       46.     The NHTSA database contains all motor-vehicle consumer complaints

submitted to the National Highway Traffic Safety Administration (“NHTSA”) since

January 2000. NHTSA maintains a database of motor-vehicle consumer complaints.

GM, like other large automakers, regularly reviews these complaints and communicates

directly with NHTSA. NHTSA has “[r]egular engagements with Original Equipment

Manufacturers (OEMs), including weekly calls with large manufacturers” like GM.41

       47.     Consumers are able to submit Vehicle Owner Questionnaires in which they

provide information that includes the make, model, and model year of the vehicle, the

approximate incident date, the mileage at which the incident occurred, whether the

incident involved a crash or fire, whether any people were injured or killed, the speed of

the vehicle at the time of the incident, and a description of the incident.

       48.     A number of NHTSA complaints concerning the Defective Battery have

been submitted to the database.

       49.     These NHTSA complaints illustrate the significance of the notice of the

Defective Battery that GM received from NHTSA and customers. Below are examples




41
  Advancing Safety by Addressing Defects and Raising Awareness, NHTSA [hereinafter
 Exhibit AB], https://www.nhtsa.gov/advancing-safety-addressing-defects-and-raising-
 awareness (last visited Dec. 10, 2020).
 No. 2:21-cv-10324                           17                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.18 Filed 02/11/21 Page 18 of 48




of consumer complaints submitted to NHTSA regarding loss of propulsion or dead

battery issues with the Class Vehicles42:

       NHTSA ID Number: 11031387
       NHTSA Posting Date: Sept. 16, 2017

       DRIVING ON THE FREEWAY (60-70MPH) WITH THE BATTERY AT
       OR SLIGHTLY ABOVE 50%, AN ALERT SOUNDED, AND THE
       BATTERY LEVEL IMMEDIATELY WENT DOWN TO NEARLY
       ZERO. IT ESTIMATED 10 MILES LEFT, BUT SPEED IMMEDIATELY
       DECREASED, AND THE ACCELERATOR STOPPED WORKING.
       AFTER RAPIDLY COASTING OVER TO THE SHOULDER, AND
       WITHIN SECONDS, THE CAR MADE A SERIES OF LOUD NOISES
       AND COMPLETELY STOPPED.

       NHTSA ID Number: 11062432
       NHTSA Posting Date: Jan. 4, 2018

       TL* THE CONTACT OWNS A 2017 CHEVROLET BOLT EV. WHILE
       DRIVING APPROXIMATELY 35 MPH, THE VEHICLE SHUT DOWN
       IN THE MIDDLE OF THE ROAD. THE "PROPULSION" WARNING
       INDICATOR ILLUMINATED. THE VEHICLE WAS TOWED TO
       CAPITOL CHEVROLET (905 CAPITOL EXPRESSWAY AUTO MALL,
       SAN JOSE, CA 95136) WHERE IT WAS DIAGNOSED THAT THE
       BATTERY NEEDED TO BE REPLACED. THE BATTERY WAS
       REPLACED. THE MANUFACTURER WAS MADE AWARE OF THE
       FAILURE AND REFERRED THE CONTACT BACK TO THE
       DEALER. THE FAILURE MILEAGE WAS 4,193.

       NHTSA ID Number: 11071886
       NHTSA Posting Date: Feb. 8, 2018

       THIS VEHICLE HAS ABRUPTLY GONE TO ZERO RANGE AND
       ENTERED A REDUCED POWER MODE EVEN THOUGH THE
       BATTERY SHOWED SUFFICENT RANGE SECONDS EARLIER.
       AFTER STOPPING, GETTING OUT AND KEYING UP AGAIN, THE


42
 NHTSA Complaint Database for 2017 Chevrolet Bolt, (last visited Dec. 10, 2020);
 NHTSA Complaint Database for 2018 Chevrolet Bolt, (last visited Dec. 10, 2020);
 NHTSA Complaint Database for 2019 Chevrolet Bolt, (last visited Dec. 10, 2020).
 No. 2:21-cv-10324                          18              CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.19 Filed 02/11/21 Page 19 of 48




      CAR STAYED AT ZERO RANGE AND DISPLAYED A CHARGE
      NOW MESSAGE.
      THE FIRST INCIDENT HAPPENED ON JANUARY 11, 2018. IN THAT
      CASE THE RANGE METER SHOWED ABOUT 30 MILES
      REMAINING. AS I UNDERSTAND IT, THERE ARE TWO
      PRELINIARY WARNINGS BEFORE THE THIRD MORE INSISTENT
      ONE. THE CAR WAS DRIVEN BY ANOTHER COLLEAGUE WHO
      HADN'T DRIVEN IT BEFORE, AND HE WASN'T SURE IF HE
      MISSED THE FIRST TWO WARNINGS OR NOT. HE WAS
      TRAVELING AT 70 MPH ON THE FREEWAY AT THE TIME THE
      VEHICLE "STALLED" FOR LACK OF A BETTER WORD. THE
      RANGE WENT TO NOTHING, THE VEHICLE DROPPED IN SPEED
      SIGNIFICANTLY (NOT A PURE STALL) AND HE HAD TO MOVE
      THROUGH LANES TO THE SIDE OF THE ROAD AMID FASTER
      TRAFFIC. BECAUSE OF THE UNCERTAINTY ABOUT WARNINGS
      HE MAY HAVE MISSED (I DON'T THINK THEY'RE SUBTLE
      ENOUGH TO MISS, SO IT IS MY VIEW THEY NEVER HAPPENED)
      WE TALKED OURSELVES OUT OF A DEALER VISIT. WE TOWED
      IT TO A NEARBY LEVEL 3 FAST CHARGER INSTEAD, AFTER
      WHICH IT PERFORMED NORMALLY.

      SUBSEQUENT ONSTAR E-MAIL HEALTH REPORTS HAVE
      DESCRIBED THE BATTERY AS IN GOOD CONDITION. THE MOST
      RECENT OF THESE WAS FEBRUARY 7TH, WHICH IS
      INTERESTING BECAUSE ...
      THEN, ON FEBRUARY 8, 2018, IT HAPPENED AGAIN. THIS TIME
      THE VEHICLE WENT FROM 60 MILES TO NOTHING. SAME ISSUE:
      DRASTICALLY REDUCED POWER WITH NO ADVANCED
      WARNING, MANEUVERING THROUGH FASTER TRAFFIC TO A
      FREEWAY EXIT RAMP. THE CAR CAME TO A HALT ON THE
      LONG EXIT RAMP. IT WAS TOWED TO A DEALER, WHERE IT
      NOW SITS.

      I HAVE NEVER RECEIVED A SERIVICE BULLETIN OR RECALL
      NOTICE FOR ANYTHING, AND AS FAR AS I KNOW THE CAR IS
      UP TO DATE IN THIS REGARD.
      THERE MAY BE TWO PROBLEMS: 1) THE BATTERY HAS A
      DEFECT AND 2) ON STAR HEALTH BATTERY CHECKS REPORTS
      ARE MEANINGLESS.

No. 2:21-cv-10324                      19                 CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.20 Filed 02/11/21 Page 20 of 48




      NHTSA ID Number: 11091674
      NHTSA Posting Date: Apr. 26, 2018

      DESPITE HAVING A FULLY CHARGED BATTERY, WHEN WE
      PARKED OUR VEHICLE, IT WOULD NOT START. THE ENTIRE
      ELECTRICAL SYSTEM WAS DOWN. WE JUMPED THE STARTER
      BATTERY AND THAT PROVIDED ENOUGH POWER TO ALLOW
      US TO SHIFT INTO NEUTRAL SO THAT WE COULD HAVE THE
      CAR TOWED. AFTER A WEEK, AND MULTIPLE CALLS TO THE
      ENGINEERS IN DETROIT, THE DEALER HAS STILL NOT BEEN
      ABLE TO DETERMINE THE PROBLEM.MY CONCERN IS THAT
      THEY ARE ATTEMPTING TO REPAIR AN ISSUE WITHOUT
      HAVING A FULL UNDERSTANDING OF THE PROBLEM. IF THIS
      ISSUE WERE TO RE-OCCUR WHILE DRIVING AT HIGH SPEED,
      THE CONSEQUENCES COULD BE CATASTROPHIC, AS THE CAR
      WOULD IMMEDIATELY COME TO A STOP AND ALL CONTROL
      MIGHT BE LOST. I DON'T GET THE SENSE THAT GM IS TAKING
      THIS ISSUE SERIOUSLY ENOUGH. THEY SEEM TO BE TREATING
      THIS LIKE A TECH COMPANY DEALS WITH SOFTWARE ISSUES.
      THEY ARE SIMPLY WAITING FOR THE PROBLEMS TO OCCUR
      AND THEN HAVING THEIR ENGINEERS RUN DIAGNOSTICS.
      UNFORTUNATELY, GIVEN THE SEVERITY OF THE ISSUE, THEY
      MAY BE PUTTING LIVES AT STAKE WHILE THEY "DE-BUG"
      THEIR DESIGN. THIS IS NOT A COMPUTER APP. IT IS A VEHICLE
      CARRYING HUMANS AT HIGH SPEED. GM NEEDS TO BE MORE
      PROACTIVE AND TAKE THESE CARS OFF THE ROAD UNTIL
      THEY FULLY UNDERSTAND THE ISSUE AND HAVE A
      PERMANENT RESOLUTION.

      NHTSA ID Number: 11113064
      NHTSA Posting Date: July 20, 2018

      THE BOLT STOPPED PROVIDING POWER WHEN I WAS DRIVING
      DOWN A 4 LANE FREEWAY. IT HAS ALREADY FAILED 3 TIMES
      IN THE PAST, THIS IS THE 4TH TIME.

      NHTSA ID Number: 11114062
      NHTSA Posting Date: July 26, 2018

      ON 2018-07-26 AT APPROXIMATELY 2325H, VEHICLE WAS BEING
      DRIVEN AT ~70MPH NORTHBOUND ON I-95, THE MAINE

No. 2:21-cv-10324                         20              CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.21 Filed 02/11/21 Page 21 of 48




      TURNPIKE. LOCATION WAS APPROXIMATELY 1/2 MILE NORTH
      OF EXIT-32 (BIDDEFORD, ME). ROAD CONDITIONS WERE GOOD,
      TEMPERATURES IN THE MID-70F, HUMID. THE OWNER'S WIFE
      WAS DRIVING, WITH HER HUSBAND IN THE PASSENGER SEAT.

      AT THE TIME LISTED, THE VEHICLE SOUNDED A WARNING
      CHIME, AND RAPIDLY LOST POWER FROM HIGHWAY SPEEDS
      (70 MI/HR). VEHICLE, WITH THE EXCEPTION OF SPEED, WAS IN
      CONTROL WITH BRAKES AND STEERING, EMERGENCY
      FLASHERS, AND LIGHTS OPERATING.

      ....

      NHTSA ID Number: 11115206
      NHTSA Posting Date: July 27, 2018

      BOLT EV CHIMED, ICON APPEARED AND THE TRAVEL MILEAGE
      FROM THE EVENING’S CHARGE DROPPED FROM ABOUT 240 MI
      TO LO AND I HAD TO PULL OVER AND PARK. MESSAGE ON
      DISPLAY WAS PROPULSION POWER IS REDUCED. I THEN HAD
      TO BE TOWED TO CHEVY DEALER TO HAVE THE RECALL
      #18097 REPROGRAMMED. PROBLEM REOCCURRED 3 DAYS
      LATER. HAD TO BE TOWED AGAIN. CAR IS UNSAFE. I LIVE IN
      VERY RURAL AREA...WAS LUCKY IT WAS DAYLIGHT.

      NHTSA ID Number: 1115887
      NHTSA Posting Date: Aug. 3, 2018

      CAR SUDDENLY LOST POWER ON THE HIGHWAY. I HAD TO
      COAST TO A STOP.

      THE HIGH-VOLTAGE BATTERY WHICH HAD BEEN 3/4 FULL
      WENT DOWN TO ZERO.
      AFTER THE INCIDENT, THE CAR COULD NO LONGER BE DRIVE.

      I'D ALREADY HAD GM'S RECALL INSTALLED N172127150

      NHTSA ID Number: 11127952
      NHTSA Posting Date: Sept. 2, 2018

      DRIVING AT 65 MPH WITH 100+ MILE RANGE, CAR HAD A
      SUDDEN AND COMPLETE LACK OF PROPULSION. ELECTRONICS
No. 2:21-cv-10324                         21              CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.22 Filed 02/11/21 Page 22 of 48




      IN THE CAR CONTINUED TO WORK, BUT ABSOLUTELY NO
      PROPULSION. COULD SHIFT CAR TO NEUTRAL. CAR
      EVENTUALLY TOWED TO DEALER.

      NHTSA ID Number: 11165022
      NHTSA Posting Date: Dec. 13, 2018

      CHEVROLET BOLT 2017 WITH ABOUT 55% OF BATTERY
      CHARGE BRIEFLY DISPLAYED A MESSAGE ‘PROPULSION MAY
      BE REDUCED’ AND A FEW MINUTES LATER IT STOPPED IN THE
      MIDDLE OF THE FREEWAY AND HAD TO BE TOWED AWAY. THE
      BATTERY INDICATOR SWITCHED MOMENTARILY FROM 125
      MILES TO 40 MILES AND THEN IMMEDIATELY TO 10 MILES AND
      THE CAR COULD NOT BE SHIFTED TO DRIVE, DISPLAYING
      MESSAGE ‘CONDITION NOT CORRECT TO SHIFT.’ BEWARE, AS
      GLITCH LIKE THAT WITH BOLT CAN REALLY ENDANGER YOUR
      LIFE, AS IT ENDANGERED MINE. I WAS FORTUNATE TO BE
      ALONE IN THE CAR WITHOUT MY FAMILY, STUCK ON THE
      FREEWAY AFTER DARK AS CARS AROUND WERE GOING FULL
      SPEED. THE DEALERSHIP REPLACED THE BATTERY, BUT AFTER
      THE REPLACEMENT THE CAPACITY AT FULL CHARGE SHOWS
      ONLY 154 MILES IN LIEU OF OVER 220 MILES BOLT SUPPOSED
      TO HAVE.

      NHTSA ID Number: 11204280
      NHTSA Posting Date: Apr. 9, 2019

      THE BATTERY FOR 2017 CHEVY BOLT HAS PROBLEM AND MY
      CAR STOPPED IN THE MIDDLE OF THE ROAD. I WAS VERY
      LUCKY THAT I WAS IN THE CITY AND THIS HAPPENED AT A
      TRAFFIC LIGHT. THE BATTERY WAS SHOWING IT HAS 70 MILES
      LEFT, IT DROPPED TO 30 AND THEN ZERO RIGHT AWAY AND I
      COULD NOT MOVE THE CAR AND HAD TO TOW THE CAR TO
      DEALERSHIP. I HAVE ONLY 17,000 MILES ON THE CAR. I TOOK
      THE CAR TO DEALERSHIP, AT FIRST THEY TOLD ME THAT
      THERE IS A RECALL ON BATTERY THAT WAS ISSUED APRIL 1ST
      AND I SHOULD BE GETTING A LETTER IN THE MAIL, LATER
      CHEVY CUSTOMER SERVICE AND DEALERSHIP CHANGED
      THEIR STORY AND NOW THEY ARE TELLING ME THERE IS NO
      RECALL AND IT IS ONLY FOR CUSTOMER SATISFACTION THAT
      THEY NEED TO REPLACE THE BATTERY! I DO NOT WANT TO

No. 2:21-cv-10324                        22               CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.23 Filed 02/11/21 Page 23 of 48




      IMAGINE IF THE CAR WOULD HAVE STOPPED IN THE MIDDLE
      OF THE HIGHWAY. IF YOU OWN A CHEVY BOLT BE VERY
      CAREFUL AND I WOULD NOT TRUST THE SAFETY OF THE
      VEHICLE AS CHEVY IS NOT EVEN ISSUING A RECALL TO FIX
      THIS PROBLEM.

      NHTSA ID Number: 11204814
      NHTSA Posting Date: Mar. 2, 2019

      ON THE NIGHT OF MARCH 2, 2019 I WAS DRIVING AT ABOUT 50
      MPH ON A STATE HIGHWAY WHEN I SUDDENLY, WITHOUT
      WARNING, LOST PROPULSION. A NOTE CAME ON ON THE DASH
      INDICATING THAT I NEEDED TO PULL OVER AND PUT THE CAR
      INTO PARK. HAPPILY THERE WAS NO TRAFFIC SO THAT I WAS
      ABLE TO DO SO WITHOUT AN ACCIDENT. I WAS UNABLE TO
      RESTART THE CAR AND PUT IT INTO DRIVE AFTER THAT, SO I
      CALLED A TOW TRUCK. IT WAS VERY COLD WAITING FOR THE
      TOW TRUCK AS THE CAR HAD NO HEAT. THE CAR REPORTED
      APPROXIMATELY 50% BATTERY CAPACITY THE ENTIRE TIME.
      A SUDDEN UNEXPECTED LOSS OF PROPULSION IS A
      DANGEROUS EVENT. THE CAR HAD ONLY 11,000 MILES ON IT.
      AFTER SITTING FOR SOME TIME, THE CAR HAS 'FIXED' ITSELF.
      HOWEVER, THIS WILL PROBABLY HAPPEN AGAIN. I HAVE
      BROUGHT IT TO A CERTIFIED CHEVROLET SERVICE CENTER
      AND CALLED CHEVROLET TO REPORT THE ISSUE. BECAUSE
      THE PROBLEM IS INTERMITTENT, THEY ARE UNABLE TO
      DIAGNOSE THE PROBLEM.

      NHTSA ID Number: 11243074
      NHTSA Posting Date: Aug. 8, 2019

      MY 2017 CHEVY BOLT LOST PROPULSION WHILE IN MOTION ON
      CITY STREETS IN LOS ANGELES IN TRAFFIC WITHOUT
      WARNING FROM EITHER ON STAR OR THE VEHICLE. THE
      BATTERY INDICATED APPROXIMATELY AN 60% CHARGE.

      NHTSA ID Number: 11218778
      NHTSA Posting Date: June 9, 2019

      ON SATURDAY JUNE 1, 2019 I WAS DRIVING DOWN THE
      FREEWAY AT APPROXIMATELY 65MPH. AS I PULLED OFF THE

No. 2:21-cv-10324                        23               CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.24 Filed 02/11/21 Page 24 of 48




      FREEWAY ONTO A SIDE ROAD, THE "LOW PROPULSION" LIGHT
      CAME ON. I IMMEDIATELY LOST ALL PROPULSION AND
      COASTED INTO A PARKING LOT. I HAD THE CAR TOWED TO
      THE CHEVY DEALER. THE TECHNICIAN WAS ABLE TO START
      THE CAR ON MONDAY BUT AS HE DROVE IT INTO THE
      GARAGE, THE SAME THING HAPPENED, SUDDEN LOSS OF
      COMPULSION. THE DEALER DIAGNOSED MY CAR WITH
      CHEVROLET ENGINEERING AND HAD TO ORDER A
      TRANSMISSION, POWER HARNESS AND A 3RD MAJOR PART.
      THE SERVICE PERSON SAID THIS HAD HAPPENED TO SEVERAL
      OTHER 2019 BOLTS. THIS SUDDEN LOSS OF PROPULSION WAS A
      DANGEROUS SITUATION AND COULD HAVE BEEN MUCH
      WORSE HAD WE LOST PROPULSION ON THE FREEWAY, JUST 5
      MINUTES BEFORE WE EXITED THE FREEWAY.

      NHTSA ID Number: 11268291
      NHTSA Posting Date: Sept. 19, 2019

      VEHICLE WAS DOING HIGHWAY SPEEDS ON INTERSTATE 81 IN
      PENNSYLVANIA IN THE LEFT LANE. SUDDENLY, THE VEHICLE
      MADE A LOUD THUD, FOLLOWED BY RAPID DECELERATION.
      MANAGED TO BARELY MAKE IT TO THE RIGHT SHOULDER,
      AND AT THAT POINT THE VEHICLE PUT ITSELF INTO PARK AND
      REFUSED TO SHIFT INTO DRIVE OR REVERSE. WARNING
      MESSAGES AND INDICATORS LIT UP ON THE DASHBOARD, AND
      AN ONSTAR NOTIFICATION EMAIL WAS RECEIVED ON MY
      PHONE. WAS FORTUNATE TO MAKE IT TO THE SHOULDER,
      OTHERWISE THE VEHICLE WOULD HAVE BEEN STRANDED IN
      THE MIDDLE OF THE HIGHWAY WITH NO WAY TO MOVE IT OFF
      THE ACTIVE ROADWAY.

      NHTSA ID Number: 11329136
      NHTSA Posting Date: June 15, 2020

      VEHICLE UNEXPECTEDLY & WITHOUT WARNING LOST POWER
      WHILE TRAVELING ON HIGHWAY. VEHICLE WAS UNABLE TO
      ACCELERATE AND ALL POWER FROM THE HIGH VOLTAGE
      SYSTEM WAS LOST.

      NHTSA ID Number: 11363890
      NHTSA Posting Date: Oct. 8, 2020

No. 2:21-cv-10324                        24               CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.25 Filed 02/11/21 Page 25 of 48




       I WAS DRIVING MY CHEVY BOLT AT APPROXIMATELY 40-45
       MPH WHEN IT WAS AT ABOUT 50% CHARGE CAPACITY WHEN
       ALL OF A SUDDEN THE CAR SHARPLY DECELERATED AND
       WARNING LIGHTS CAME ON SAYING THE CHARGE WAS DOWN
       TO 0 AND THAT IT NEEDED TO BE RECHARGED IMMEDIATELY.
       I PULLED OVER TO THE SIDE OF THE ROAD AND CALLED FOR
       HELP. THERE'S NO WAY THE CAR SHOULD HAVE LOST 50% OF
       IT'S CHARGE OUT OF NOWHERE LIKE THAT. I WAS NOT ABLE
       TO RESTART THE CAR OR REGAIN POWER. IT HAS TO BE
       TOWED TO THE DEALER.

       50.     Below are examples of consumer complaints submitted to NHTSA

regarding fires from the Class Vehicles. Each of these complaints cites fire or smoke

coming from the Class Vehicles while they are being charged43:

       NHTSA ID Number: 11365622
       NHTSA Posting Date: Oct. 21, 2020

       I BROUGHT THE CAR TO THE DEALER ON 2 SEPARATE
       OCCASIONS WITH CONCERNS OF A FAULTY BATTERY. THE
       BATTERY SUDDENLY STOPPED CHARGING FULLY. HOWEVER, I
       WAS TOLD BY THE DEALER TWICE THAT THE BATTERY WAS
       FUNCTIONING PROPERLY AND THERE WAS NOTHING THEY
       COULD DO. I OPENED A CLAIM WITH GM REGARDING THIS
       INCIDENT, ASKING THEM TO REPLACE THE BATTERY, SINCE IT
       WAS STILL UNDER WARRANTY, AND THERE WAS CLEARLY AN
       ISSUE. AFTER MONTHS OF BACK-AND-FORTH, GM CLOSED MY
       CASE STATING IT WAS NORMAL DEPRECIATION OF THE
       BATTERY. ONE WEEK AFTER THEY CLOSED MY CASE, THE
       BATTERY SPONTANEOUSLY CAUGHT FIRE WHILE
       CHARGING IN MY GARAGE OVERNIGHT. IT TOTALED 2
       VEHICLES, CHARRED EVERYTHING IN MY GARAGE, AND
       CAUSED SUCH SEVERE SMOKE DAMAGE THAT ALMOST
       EVERYTHING IN MY HOME WAS A TOTAL LOSS. THE FIRE
       DEPARTMENT DETERMINED THE FIRE ORIGINATED FROM THE

43
 NHTSA Complaint Database for 2017 Chevrolet Bolt, (last visited Dec. 10, 2020);
 NHTSA Complaint Database for 2018 Chevrolet Bolt, (last visited Dec. 10, 2020);
 NHTSA Complaint Database for 2019 Chevrolet Bolt, (last visited Dec. 10, 2020).
 No. 2:21-cv-10324                         25                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.26 Filed 02/11/21 Page 26 of 48




      TRUNK AREA, WHERE THE BATTERY IS. MY FAMILY IS
      DISPLACED WHILE REPAIRS ARE BEING DONE TO MY HOME,
      AT A TUNE OF APPROXIMATELY $200,000 AT THIS POINT. WE
      LOST APPROXIMATELY $105,000 IN CONTENTS, AS WELL AS
      THE 2 TOTALED VEHICLES ($75,000).


      NHTSA ID Number: 11372429
      NHTSA Posting Date: Oct. 30, 2020

      IN THE EARLY MORNING HOURS OF OCTOBER 21ST, AROUND
      3AM, WE WERE WOKEN UP BY SMOKE/FIRE ALARMS. WE
      STARTED RUNNING AROUND OUR HOME TO IDENTIFY THE
      CAUSE OF THE ALARM. AFTER ABOUT 5 MINUTES OF
      SEARCHING INSIDE THE HOME AND FINDING NOTHING, WE
      REALIZED THAT THERE WAS SOME SMELL OF SMOKE COMING
      FROM THE GARAGE AND WHEN THE MUDROOM DOOR WHICH
      LEADS TO THE GARAGE WAS OPENED, WE FOUND THAT THE
      CHEVY BOLT WAS ON FIRE AND THERE WAS LOT OF SMOKE
      IN THE GARAGE. THE CHEVY BOLT WAS
      PARKED/STATIONARY IN DOOR 3 SECTION OF THE GARAGE
      AND OUR OTHER CAR WAS PARKED IN DOOR 1 SECTION OF
      THE GARAGE. THE DOOR 2 SECTION OF THE GARAGE WAS
      EMPTY AT THE TIME OF THE INCIDENT. WITH CHEVY BOLT ON
      FIRE, WE SAW THAT THE DOOR 3 SECTION OF THE GARAGE
      WAS ENGULFED IN FLAMES AND FILLED WITH SMOKE. WE
      TRIED TO USE THE FIRE EXTINGUISHER TO PUT-OFF THE FIRE
      BUT COULD NOT CONTAIN THE SPREAD OF THE FIRE. THE
      CHEVY BOLT WAS KEPT FOR CHARGING OVERNIGHT, AS HAS
      BEEN THE GENERAL PRACTICE THAT WE HAVE BEEN
      FOLLOWING FOR AROUND 2 YEARS. WE CALLED 911 AS SOON
      AS WE SAW THE GARAGE IN FLAMES AND FIRE ENGINES
      ARRIVED WITHIN 15 MINUTES BUT THE FIRE HAD SPREAD
      WIDELY AND CAUSED RAMPANT DAMAGES TO THE ENTIRE
      GARAGE INCLUDING THE OTHER CAR, BEDROOM ON THE TOP
      OF THE GARAGE IN THE SECOND FLOOR AND THE BEDROOM
      ADJOINING THE GARAGE IN THE FIRST FLOOR. WHILE ALL THE
      OCCUPANTS OF THE HOME GOT OUT WITHIN AROUND 8
      MINUTES OF HEARING THE FIRE ALARM, THE FIRE AND
      HEAT/SMOKE SPREAD QUICKLY TO WASHER/DRYER SECTION,
      EAT IN DINING, KITCHEN, FAMILY ROOM AND FORMAL DINING
      ROOM. THE OTHER SECTIONS OF THE HOME INCLUDING THE
No. 2:21-cv-10324                         26              CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.27 Filed 02/11/21 Page 27 of 48




      FOYER, OFFICE ROOM, SUN ROOM AND ALL OF THE
      BEDROOMS UPSTAIRS WERE QUICKLY FILLED BY SMOKE AND
      SOOT. THE HEAT INSIDE THE HOME WAS SO MUCH THAT ONE
      CAN LITERALLY SEE THE FRAMING STUDS. THE TOWNSHIP
      FIRE AND POLICE DEPARTMENT ARRIVED PROMPTLY ON THE
      SCENE AND HAVE BEEN DILIGENTLY FOLLOWING UP ON THE
      INVESTIGATION.


      NHTSA ID Number: 11364692
      NHTSA Posting Date: Oct. 16, 2020

      CHEVY BOLT FINISHED CHANGING AND THEN STARTED TO
      SMOKE FROM UNDER THE CAR. THE SOUND OF POPPING
      NOISES WERE HEARD AND THEN 10 MINUTES LATER THE CAR
      WAS ENGULFED IN FLAMES. THE CARS BATTERY PACK
      STARTING POPPING THEN EXPLODED IN FLAMES.


      NHTSA ID Number: 11374956
      NHTSA Posting Date: Nov. 17, 2020

      2017 BOLT EV WAS PARKED NOSE INTO GARAGE PLUGGED
      INTO WALL CHARGER CHARGING UNATTENDED WITH MY
      PHONE SET TO ALERT ME WHEN ESTIMATED TO BE FULLY
      CHARGED. WHEN I CAME OUT OF THE HOUSE TO UNPLUG
      CHARGER THERE WAS FIRE VISIBLE UNDER BACK SEAT IN
      PASSENGER COMPARTMENT OF VEHICLE. CALLED 911 AND BY
      THE TIME POLICE AND FIRE RESPONDED WITHIN A FEW
      MINUTES ENTIRE BATTERY UNDER VEHICLE ENGULFED
      CAR IN FLAMES CAUSING GARAGE FIRE WHICH DESTROYED
      GARAGE AND ALL IT CONTENTS.JUST LEARNED FROM CARFAX
      THAT GM ISSUED RECALL NOVEMBER 15 FOR POTENTIAL
      BATTERY FIRES WHEN AT OR NEAR FULL CHARGE.


      NHTSA ID Number: 11339878
      NHTSA Posting Date: July 17, 2020

      MY 2019 CHEVY BOLT WAS FULLY CHARGED AND DRIVEN FOR
      12 MILES TO OUR DESTINATION, A TOWNHOUSE
      DEVELOPMENT WITH PRIVATE OUTDOOR OPEN PARKING. WE

No. 2:21-cv-10324                         27              CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.28 Filed 02/11/21 Page 28 of 48




      ARRIVED AROUND 7:30PM, PARKED IT AND TURNED IT OFF. 20
      MINS LATER A NEIGHBOR RANG OUR DOORBELL BECAUSE
      THERE WAS 20 FOOT HIGH HEAVY WHITE/GRAY SMOKE CLOUD
      COMING OUT THE BACK OF THE CAR. I CALLED 911 AND
      FIREFIGHTERS DOUSED THE CAR WITH WATER FOR AN HOUR
      AFTER SMASHING THE REAR WINDOW TO GET ACCESS TO THE
      SMOKING AREA.THEY LEFT, LESS THAN AN HOUR LATER I
      CALLED 911 AGAIN B/C THE SMOKE RESTARTED. SMOLDERING
      WAS SO HOT IT PARTLY BURNED THE BACKSEAT. ONCE THE
      CAR WAS COOL ENOUGH IT WAS TOWED TO THE DEALERSHIP
      WHERE IT WAS ORIGINALLY PURCHASED. THERE IT BEGAN TO
      SMOKE AGAIN. 911 WAS CALLED AND FIREFIGHTERS PUT OUT
      THE SMOKE ONCE AGAIN. THIS TIME THE SMOKE WAS SMALL
      AND STARTED ON THE AREA WHERE THE BACKSEAT WAS
      PREVIOUSLY LOCATED; MINUTES LATER THE SAME HEAVY
      SMOKE CAME OUT FAST FROM UNDERNEATH THE FRONT
      PASSENGER SIDE. THE POLICE WERE THERE TO WITNESS THAT
      INCIDENT. IT WAS AROUND MIDNIGHT THEN.

      3 SPONTANEOUS COMBUSTIONS IN 4 HOURS; DOOR CAMERA
      VIDEOS DIDN’T PICK UP MOVEMENT BETWEEN OUR ARRIVAL
      AND THE NEIGHBOR RINGING THE BELL; ONSTAR REPORTS
      DON’T SHOW ANYTHING ELECTRICALLY WRONG WITH THE
      CAR; NO ALTERATIONS HAD BEEN MADE TO IT; AND THE
      DASHBOARD DIDN’T SHOW ANY WARNINGS DURING THAT
      ONE LAST TRIP. BASED ON THE ABOVE, I BELIEVE THE
      PROBLEM WAS A HIGH VOLTAGE BATTERY RUNAWAY
      THERMAL EVENT.
      EVEN THOUGH THE CAR IS STILL UNDER GM’S WARRANTY,
      THEY REFUSE TO INVESTIGATE BECAUSE WE CALLED OUR
      INSURANCE FIRST INSTEAD OF GM (PER GM’S PRODUCT
      ASSISTANCE CLAIM TEAM). THE CAR IS CURRENTLY AT AIIA
      AND GM COULD GO INVESTIGATE. BUT THEY WON’T. HOW
      MANY OTHER BOLTS ARE SPONTANEOUSLY COMBUSTING
      AND PEOPLE GETTING HURT? HOW MANY WILL IT TAKE FOR
      GM TO CARE?

      51.     The first complaint of spontaneous fire from the Class Vehicles was

submitted to NHTSA on July 8, 2019:

No. 2:21-cv-10324                           28                  CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.29 Filed 02/11/21 Page 29 of 48




      NHTSA ID Number: 11230072
      NHTSA Posting Date: July 8, 2019

      ON MARCH 17, 2019 AT APPROXIMATELY 3:45P.M., WE PARKED
      THE BOLT IN THE DRIVEWAY OF OUR HOME. WE EXITED THE
      BOLT AND PLUGGED IT INTO OUR JUICEBOX (LEVEL 2)
      CHARGER AS USUAL. AT APPROXIMATELY 5:00 PM, WE WERE
      ALERTED THAT THE BOLT WAS ON FIRE. WE DISCOVERED
      SMOKE BILLOWING OUT OF THE REAR OF THE BOLT AND THE
      BOLT APPARENTLY COMBUSTING FROM WITHIN IN THE AREA
      OF THE BATTERY CELLS. THE FIRE DEPARTMENT WAS
      CONTACTED AND TOOK APPROXIMATELY 3 HOURS TO
      CONTROL THE FIRE AND SMOKE. THE FIRE DEPARTMENT
      EVACUATED US, OUR DOWNSTAIRS NEIGHBORS, AND BOTH
      UNITS OF THE HOME NEXT DOOR DURING THE FIRE. THE
      FUMES FROM THE BURNING MATERIALS WAS SO THICK AND
      NOXIOUS IT PERMEATED OUR HOME, REQUIRING
      PROFESSIONAL CLEANING. WE EXPERIENCED HEADACHES
      FOLLOWING CONTACT WITH THE SMOKE. THE BOLT IS A
      TOTAL LOSS. IT TOOK CHEVY A FEW DAYS TO RESPOND TO
      OUR CLAIM. EVENTUALLY CHEVY SENT TWO ENGINEERS
      FROM DETROIT TO OUR DRIVEWAY TO INSPECT THE JUICE
      BOX. CHEVY PURCHASED THE CAR FROM THE INSURANCE
      COMPANY.
      52.     GM was also on notice of the serious problems with the Defective Battery

because consumers presented vehicles (or records of destroyed vehicles) for warranty

claims through GM authorized dealers. GM reviews this information and makes

warranty determinations.

      53.     Despite evidence of fires resulting from charging the Bolt’s batteries to

100%—and despite GM’s apparent purchase of an affected vehicle for investigative

purposes and knowledge of the fires—a GM engineer gave an interview just months

after the first NHTSA complaints, saying that “[w]e engineered the battery system so


No. 2:21-cv-10324                            29                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.30 Filed 02/11/21 Page 30 of 48




that you can charge to 100% and maximize range. If you want maximum range, charge

to 100%.”44

       54.     As the numerous NHTSA complaints show, this is untrue. The Defective

Battery is at risk of catching fire at full or near-full charge unless the Class Vehicles are

modified to deplete the battery capacity by 10%, reducing the vehicle range well below

the advertised 238-mile range that consumers were promised when they purchased or

leased the Class Vehicles.

C.     The Proposed Recall is Insufficient to Remedy the Harm to Class Vehicle
       Owners and Lessees
       55.     On November 13, 2020, more than a year after the first known incident of

fire in the Class Vehicles, and more than four years after GM began manufacturing and

distributing Class Vehicles, GM announced its intent to recall over 50,000 vehicles with

high voltage batteries that “may pose a risk of fire when charged to full, or very close to

full, capacity.”45 Instead of completely recalling the Class Vehicles to replace the

dangerous batteries, or buying them back to prevent future incidents, GM’s recall

proposes an “interim remedy” for Class Vehicles that will limit the battery capacity of

the Vehicles to 90% by reprogramming the hybrid propulsion control module.46




44
   Steve Birkett, 3 Takeaways from GM's Q&A with a Chevy Bolt EV Battery Expert,
  TORQUENEWS (Oct. 31, 2019) [hereinafter Exhibit AC], https://www.torquenews.com/
  7893/3-takeaways-qa-chevy-bolt-ev-battery-expert (last visited Dec. 10, 2020).
45
   Exhibit A.
46
   Exhibit A.
 No. 2:21-cv-10324                            30                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.31 Filed 02/11/21 Page 31 of 48




       56.     GM notified consumers that dealerships would offer a software update to

implement the interim remedy on November 17, 2020, and also instructed consumers

how to reduce the vehicle change settings themselves in order to limit the charging

capacity.47 GM also instructed consumers not to park their vehicles in their garages or

carports until after they had implemented the software changes:




       57.     This “fix” leaves consumers with a vehicle with considerably less range

than advertised—an issue that Class Vehicle owners and lessees quickly raised via

NHTSA complaints. Several examples of such complaints are below48:


47
   See Email from Steve Hill, U.S. Vice President, Chevrolet, to 2017 Bolt Owners
  (2020) [hereinafter Exhibit AD], https://static.nhtsa.gov/odi/rcl/2020/RMISC-20V701-
  4450.pdf (last visited Dec. 10, 2020).
48
   NHTSA Complaint Database for 2017 Chevrolet Bolt (last visited Dec. 10, 2020).
 No. 2:21-cv-10324                           31                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.32 Filed 02/11/21 Page 32 of 48




        NHTSA ID Number: 11376229
        NHTSA Posting Date: Nov. 25, 2020

        TODAY I RECEIVED RECALL NOTIFICATION GM N202311730
        ABOUT DEFECTIVE BATTERIES THAT CAN CAUSE A FIRE WHEN
        CHARGED TO 100%. GM’S SOLUTION IS TO CHANGE SOFTWARE
        TO LIMIT MY VEHICLE’S CHARGE TO 90%. THIS IS NOT A
        SOLUTION. IT IS A BAND AID. THE BATTERIES ARE DEFECTIVE
        AND SHOULD BE REPLACED. WHY SHOULD I SUFFER THE
        CONSEQUENCE OF THIS AND HAVE TO DEAL WITH REDUCED
        VEHICLE RANGE AND MORE FREQUENT CHARGING. IF THE
        BATTERIES ARE A FIRE HAZARD, THEY SHOULD BE REPLACED
        WITH SAFE BATTERIES AT NO-COST TO THE OWNER.

        NHTSA ID Number: 11376136
        NHTSA Posting Date: Nov. 24, 2020

        GM RECALL DUE TO BATTERY FIRES AFFECTS THIS CAR. THE
        RECALL SOLUTION TO SIMPLY LIMIT MY DRIVING TO 90% OF
        THE RANGE IS ABHORRENT. MY CAR IS NOW LESS THAN 90%
        EFFECTIVE--THERE ARE DESTINATIONS I CAN NO LONGER
        REACH IN A SINGLE CHARGE, AND RECHARGING IS NOWHERE
        NEAR AS FAST OR UBIQUITOUS AS GAS. GM NEEDS A
        SOLUTION THAT RESTORES THE FULL DISTANCE ABILITY OF
        THIS CAR, OTHERWISE IT'S OUTRIGHT FRAUD.
        58.    GM has been aware of the Defective Battery in the Class Vehicles since at

least July 2019, when it received the first complaint of a spontaneous fire when charging

a Chevy Bolt and when GM purchased the vehicle at issue, purportedly to determine the

cause of the fire. But GM knew or should have known of the risk long before that—

before putting the Class Vehicles on sale in the first place. For more than a year after the

first fire, GM operated with a cynical “business-as-usual” attitude, going so far as to

reiterate to Class Members that they could and should charge their Vehicles to 100%,49


49
     Exhibit AC.
 No. 2:21-cv-10324                           32                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.33 Filed 02/11/21 Page 33 of 48




before opening a formal investigation into the fires in August 2020.50 After opening this

investigation, it took months for GM to communicate to Plaintiff and Class Members

that the danger from the Class Vehicles was so high that the Vehicles should be parked

outside.

         59.      There is no justifiable reason for this delay, particularly since GM has still

done little more than warn consumers not to park their vehicles inside their garage lest

the Defective Battery burn their home down. There is a possible financial motive,

though: the delay allowed GM to continue selling its remaining inventory of Class

Vehicles before switching over to a new battery design in advance of the 2020 model

year.

         60.      Despite knowledge of the fires dating back to the summer of 2019 at the

latest, GM has sold and leased, and continues to sell and lease, Class Vehicles with the

knowledge that they contain defective and dangerous batteries that pose a risk to

consumers. Instead, GM proposes a “fix” that results in reduced vehicle range and the

need for more frequent charging by Class Vehicle owners and lessees.

         61.      More frequent charging is a significant issue for owners of EVs like the

Bolt, because charging an EV battery takes much longer than simply refilling the fuel

tank in an internal-combustion vehicle. This is why range is such a significant point of

emphasis in EV advertising and such an important part of the bargain consumers strike

when they choose to buy one EV over another.


50
     Exhibit A.
 No. 2:21-cv-10324                                33                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.34 Filed 02/11/21 Page 34 of 48




       62.     Had GM disclosed the defect to Class Members, reasonable consumers

would have been aware of it. Instead, Defendant remained silent until more than a year

after the first incident of a Bolt catching fire while charging.

       63.     GM’s knowledge of the Battery Defect, and its subsequent inaction, has

resulted in harm to Plaintiff and Class Members.

                        V.     CLASS ACTION ALLEGATIONS

       64.     Plaintiff brings this action as a class action under Rule 23 of the Federal

Rules of Civil Procedure, on behalf of a proposed nationwide class (the “Class”),

defined as:

       Any person in the United States who purchased or leased, other than for
       resale, a Class Vehicle.

       65.     Class Vehicles are defined as follows:

       2017, 2018, and 2019 model year Chevrolet Bolt.

       66.     In addition, the state subclass is defined as follows:

       Arizona Subclass: All persons in the state of Arizona who bought or
       leased, other than for resale, a Class Vehicle.

       67.     The Class and Subclass satisfy the prerequisites of Federal Rule of Civil

Procedure 23(a) and the requirements of Rule 23(b)(3).

       68.     Numerosity and Ascertainability: Plaintiff does not know the exact size

of the Class or identity of the Class Members, since such information is the exclusive

control of Defendant. Nevertheless, the Class encompasses tens of thousands of

individuals dispersed throughout the United States. The number of Class Members is so


 No. 2:21-cv-10324                             34                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.35 Filed 02/11/21 Page 35 of 48




numerous that joinder of all Class Members is impracticable. The names, addresses, and

phone numbers of Class Members are identifiable through documents maintained by

Defendant.

      69.      Commonality and Predominance: This action involves common

questions of law and fact which predominate over any question solely affecting

individual Class Members. These common questions include:

              i.    whether Defendant engaged in the conduct alleged herein;

             ii.    whether Defendant had knowledge of the Battery Defect in the Class

                    Vehicles when they placed Class Vehicles into the stream of commerce

                    in the United States;

            iii.    whether Defendant should have had knowledge of the Battery Defect in

                    the Class Vehicles when they placed Class Vehicles into the stream of

                    commerce in the United States;

            iv.     when Defendant became aware of the Battery Defect in the Class

                    Vehicles;

             v.     whether Defendant knowingly failed to disclose the existence and cause

                    of this defect in the Class Vehicles;

            vi.     whether Defendant knowingly concealed the defect in the Class

                    Vehicles;

            vii.    whether Defendant’s conduct as alleged herein violates consumer

                    protection laws;

No. 2:21-cv-10324                               35                 CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.36 Filed 02/11/21 Page 36 of 48




          viii.      whether Defendant’s conduct as alleged herein violates warranty laws;

             ix.     whether Defendant’s conduct as alleged herein violates other laws

                     asserted herein;

              x.     whether Plaintiff and Class Members overpaid for their Class Vehicles

                     as a result of the defect;

             xi.     whether Plaintiff and Class Members have suffered an ascertainable loss

                     as a result of the defect;

             xii.    and whether Plaintiff and Class Members are entitled to damages and

                     equitable relief.

       70.      Typicality: Plaintiff’s claims are typical of the other Class Members’

claims because all Class Members were comparably injured through Defendant’s

substantially uniform misconduct as described above. The Plaintiff representing the

Class is advancing the same claims and legal theories on behalf of himself and all other

members of the Class that he represents, and there are no defenses that are unique to

Plaintiff. The claims of Plaintiff and Class Members arise from the same operative facts

and are based on the same legal theories.

       71.      Adequacy: Plaintiff is an adequate Class representative because his

interests do not conflict with the interests of the other members of the Class he seeks to

represent; Plaintiff has retained counsel competent and experienced in complex class

action litigation; and Plaintiff intends to prosecute this action vigorously. The Class’s

interest will be fairly and adequately protected by Plaintiff and his counsel.

 No. 2:21-cv-10324                                36                CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.37 Filed 02/11/21 Page 37 of 48




       72.     Superiority: A class action is superior to any other available means for the

fair and efficient adjudication of this controversy, and no unusual difficulties are likely

to be encountered in the management of this class action. The damages and other

detriment suffered by Plaintiff and the other Class Members are relatively small

compared to the burden and expense that would be required to individually litigate their

claims against Defendant, so it would be virtually impossible for the Class Members to

individually seek redress for Defendant’s wrongful conduct. Even if Class Members

could afford individual litigation, the court system could not; individualized litigation

creates a potential for inconsistent or contradictory judgments, increases the delay and

expense to the parties, and increases the expense and burden to the court system. By

contrast, the class action device presents far fewer management difficulties and provides

the benefits of single adjudication, economy of scale, and comprehensive supervision by

this Court.

         ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED

A.     Discovery Rule

       73.     The tolling doctrine was made for cases of concealment like this one.

Plaintiff and Class Members did not discover, and could not have discovered through

the exercise of reasonable diligence, that the Class Vehicles had one or more design

and/or manufacturing defects that caused the Class Vehicle batteries to overheat when

fully charged.



 No. 2:21-cv-10324                           37                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.38 Filed 02/11/21 Page 38 of 48




         74.      Plaintiff and Class Members had no realistic ability to discover the extent

of the design and/or manufacturing defects until their Class Vehicles spontaneously set

on fire and would have had no reason to individually believe that the problems with

their vehicles were the result of a widespread design and/or manufacturing defect.

         75.      Any statutes of limitation otherwise-applicable to any claims asserted

herein have thus been tolled by the discovery rule.

                                 VI.    CLAIMS FOR RELIEF

A.       Claims Brought on Behalf of the Nationwide Class
                                  FRAUD & FRAUDULENT CONCEALMENT

         76.      Plaintiff realleges and incorporates all preceding allegations as though fully

set forth herein.

         1.       Affirmative Misrepresentation
         77.      Plaintiff asserts this affirmative misrepresentation theory of fraud on behalf

of himself and the Nationwide Class or, in the alternative, on behalf of the State Class.

         78.      Defendant advertised the Chevy Bolt as having a range of 238 miles and

meeting consumers’ needs as a vehicle that will take drivers “beyond their average daily

driving needs—with plenty of range to spare.”51 Defendant communicated through these

advertisements that the Class Vehicles were safe, durable, and would travel farther on a

single charge than comparable vehicles.




51
     Exhibit O.
 No. 2:21-cv-10324                               38                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.39 Filed 02/11/21 Page 39 of 48




         79.    Defendant has known since mid-2019 at the very latest that its

representations regarding the material fact of the Class Vehicles range were false and

intended Plaintiff and Class Members to rely on them. Even now, GM advertises the

Chevy Bolt to have a driving range of 238 miles.52

         80.    Plaintiff and Class Members did rely on Defendant’s affirmative

misrepresentations regarding the safety, durability, and range of the Class Vehicles

when deciding to purchase or lease the Class Vehicles.

         2.     Fraudulent Concealment: Range Representation

         81.    Plaintiff asserts this fraudulent concealment theory on behalf of himself

and the Nationwide Class or, in the alternative, on behalf of the State Class, against

Defendant.

         82.    The Class Vehicles that Plaintiff and Class Members purchased or leased

were defective and unsafe because they were subject to spontaneous combustion when

charging to a full or almost-full battery level due to the Defective Battery.

         83.    Defendant intentionally concealed the Defective Battery and acted with

reckless disregard for the truth when Defendant did not represent to consumers that

there would be any issues with charging the Class Vehicles to 100% until over a year

after they became aware of the risk of spontaneous combustion. Further, after Defendant




52
     See Exhibit J; Exhibit S; Exhibit T.
 No. 2:21-cv-10324                             39                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.40 Filed 02/11/21 Page 40 of 48




became aware of the risk of fire when charging the Class Vehicles in 2019, Defendant

represented to consumers that the Class Vehicles could be safely charged to 100%.53

         84.      Defendant had a duty to disclose this material safety information to

Plaintiff and Class Members because of the safety hazards posted by the alleged defects

and because Defendant had knowledge of the Defective Battery and took affirmative

actions to conceal the Defect, including representing to consumers that the Class

Vehicles could be safely charged to 100%.

         85.      Plaintiff and Class Members did not know of the Defective Battery and

could not have discovered it through reasonably diligent investigation until their

vehicles spontaneously set on fire without warning, causing significant damage.

         86.      But for Defendant’s fraud, Plaintiff and Class Members would not have

purchased or leased the Class Vehicles, or would have paid less for them. Plaintiff and

Class Members have sustained damage because they purchased or leased vehicles that

were not as represented and because they now own or lease Class Vehicles that are

unsafe and never should have been placed in the stream of commerce. Accordingly,

Defendant is liable to Plaintiff and Class Members for damages in an amount to be

proven at trial.

         87.      Defendant’s acts were done wantonly, deliberately, with intent to defraud,

in reckless disregard of the rights of Plaintiff and Class Members, and to enrich

themselves. Defendant’s misconduct warrants an assessment of punitive damages in an


53
     Exhibit Y.
 No. 2:21-cv-10324                              40                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.41 Filed 02/11/21 Page 41 of 48




amount sufficient to deter such conduct in the future, which amount shall be determined

according to proof at trial.

                                           UNJUST ENRICHMENT
       88.     Plaintiff realleges and incorporates by reference all preceding allegations as

though fully set forth herein.

       89.     Plaintiff and Class Members paid Defendant the value of non-defective,

fully operational Class Vehicles with a driving range of 238 miles. In exchange,

Defendant provided Plaintiff and Class Members with defective vehicles that are not

fully operational and cannot be operated with a driving range of 238 miles without the

risk of catching fire while charging.

       90.     Further, Defendant provided Plaintiff and Class Members with Class

Vehicles that are in need of significantly more charging time than advertised and a

reduced range. Plaintiff provided Defendant GM with the value of a vehicle with none

of these defects.

       91.     As such, Plaintiff conferred value upon GM which would be unjust for GM

to retain.

       92.     As a direct and proximate result of GM’s unjust enrichment, Plaintiff and

Class Members have suffered and continue to suffer various injuries. As such, they are

entitled to damages, including but not limited to restitution of all amounts by which GM

was enriched through its misconduct.



 No. 2:21-cv-10324                            41                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.42 Filed 02/11/21 Page 42 of 48




                                  VIOLATION OF THE MAGNUSON–MOSS
                                     WARRANTY ACT
                                  (15 U.S.C. § 2301, et seq.)

         93.    Plaintiff realleges and incorporates by reference all preceding allegations as

though fully set forth herein.

         94.    Plaintiff is a “consumer” within the meaning of the Magnuson–Moss

Warranty Act, 15 U.S.C. § 2301(3).

         95.    Defendant is a “supplier” and a “warrantor” within the meaning of the

Magnuson–Moss Warranty Act, 15 U.S.C. § 2301(4)–(5).

         96.    The Class Vehicles are a “consumer product” within the meaning of the

Magnuson–Moss Warranty Act, 15 U.S.C. § 2301(1).

         97.    The Magnuson–Moss Warranty Act, 15 U.S.C. § 2301(d)(1) provides for a

cause of action for any consumer who is damaged by the failures of a warrantor to

comply with a written warranty.

         98.    Defendant’s representations as described herein that Class Vehicles sold to

Plaintiff and Class Members have an estimated range of “238 miles” on a fully charged

battery are written warranties within the meaning of the Magnuson–Moss Warranty Act,

15 U.S.C. § 2301(6).54

         99.    Through written and implied warranties, GM warranted that the Class

Vehicles are free from defects, of merchantable quality, and fit for their ordinary and

represented use.


54
     See Exhibit J; Exhibit S; Exhibit T.
 No. 2:21-cv-10324                             42                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.43 Filed 02/11/21 Page 43 of 48




       100. GM breached the warranties as described herein. Contrary to Defendant’s

representations, Plaintiff and other Class Members are faced with the choice of limiting

their battery charge to 90% and accepting the resulting reduced range or be subjected to

the risk of potential car fires. As such, the Class Vehicles do not perform as promised

and are unfit and unreasonably dangerous for ordinary use.

       101. Defendant knew, or should have known, of the Defective Battery in the

Class Vehicles.

       102. Defendant knew, or should have known, that it’s representations regarding

the capabilities of the Class Vehicles were false, yet proceeded with a multi-year

advertising campaign through which GM promised consumers that the Class Vehicles

had a range of 238 miles on a full charge, and that the Class Vehicles could be safely

charged to 100%.

       103. Plaintiff and Class Members were damaged as a result of Defendant’s

breach of warranty because they received a product incapable of performing as

Defendant represented without extreme risks to Plaintiff’s and Class Members’ safety,

rendering the Class Vehicles less valuable than as represented.

B.     Claims Brought on Behalf of the Arizona Class
                               BREACH OF IMPLIED WARRANTY OF
                               MERCHANTABILITY
                          ARIZ. REV. STAT. ANN. § 47-2A212

       104. Plaintiff realleges and incorporates by reference all preceding allegations as

though fully set forth herein.

 No. 2:21-cv-10324                          43                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.44 Filed 02/11/21 Page 44 of 48




      105. Plaintiff brings this action on behalf of himself and the Arizona State

Subclass against Defendant.

      106. GM is a merchant with respect to the Class Vehicles. See ARIZ. REV. STAT.

ANN. § 47-2314(A).

      107. The Class Vehicles are goods within the meaning of ARIZ. REV. STAT.

ANN. § 47-2314.

      108. As such, Defendant was obliged to provide Class Vehicles that were fit for

their ordinary purpose. See ARIZ. REV. STAT. ANN. § 47-2314(B)(3).

      109. The Class Vehicles are at risk of spontaneous combustion when charged to

full or almost-full battery levels, which Defendant represented was appropriate and safe.

The Class Vehicles are thus not fit for their ordinary purpose of transporting the driver

and passengers in reasonable safety during normal operation.

      110. Defendant breached the implied warranty that the Class Vehicles were

appropriate and safe for ordinary use by marketing, distributing, and selling and leasing

the Class Vehicles with the Defective Batteries.

      111. These defects existed at the time the Class Vehicles left Defendant’s

manufacturing facilities and at the time the Class Vehicles were sold to Plaintiff and the

Class Members.

      112. As a direct and proximate result of these breaches, Plaintiff and the

Arizona Class have suffered various injuries, included diminution in value of the Class

Vehicles.

No. 2:21-cv-10324                           44                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.45 Filed 02/11/21 Page 45 of 48




                                 BREACH OF EXPRESS WARRANTY
                            ARIZ. REV. STAT. ANN. § 47-2313
        113. Plaintiff realleges and incorporates by reference all preceding allegations as

though fully set forth herein.

        114. Plaintiff brings this action on behalf of himself and the Arizona State

Subclass against Defendant.

        115. Defendant expressly warranted through statements and advertisements that

the Class Vehicles were of high quality, would work properly and safely, and could be

safely fully charged for a driving range of 238 miles. See ARIZ. REV. STAT. ANN. § 47-

2313.

        116. GM breached this warranty by knowingly selling vehicles equipped with

Defective Batteries that could not be safely charged to 100%, and had a significantly

reduced driving range.

        117. Plaintiff and the Arizona Class have been damaged as a direct and

proximate result of Defendant’s breaches in that the Class Vehicles purchased by

Plaintiff and the Arizona Class were and are worth far less than what Plaintiff and the

Arizona Class Members paid to purchase them.

        118. The Class Vehicles were defective as herein alleged at the time they left

Defendant’s factories, and the vehicles reached Plaintiff and the Arizona Class

Members without substantial change in the condition in which they were sold.




 No. 2:21-cv-10324                           45                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.46 Filed 02/11/21 Page 46 of 48




       119. As a direct and proximate result of these breaches, Plaintiff and the

Arizona Class have suffered various injuries, included diminution in value of the Class

Vehicles.

                     VIOLATION OF THE ARIZONA COMSUMER FRAUD ACT
                        ARIZ. REV. STAT. ANN. § 44-1521 et seq.

       120. Plaintiff realleges and incorporates by reference all preceding allegations as

though fully set forth herein.

       121. Plaintiff brings this action on behalf of herself and the Arizona State

Subclass against Defendant.

       122. Arizona prohibits “The act, use or employment by any person of any

deception, deceptive or unfair act or practice, fraud, false pretense, false promise,

misrepresentation, or concealment, suppression or omission of any material fact with

intent that others rely on such concealment, suppression or omission, in connection with

the sale or advertisement of any merchandise.” ARIZ. REV. STAT. ANN. § 44-1522(A).

       123. As alleged herein, Defendant advertised the Class Vehicles to have a range

of 238 miles and that the Class Vehicles could be safely charged to 100%.

       124. Defendant intended that consumers would rely on these misrepresentations,

inducing Plaintiff Walker and Class Members to purchase the Class Vehicles over

comparable other vehicles.

       125. Plaintiff and Class Members did, in fact, rely on these representations when

choosing to purchase the Class Vehicles over comparable other vehicles.


 No. 2:21-cv-10324                           46                    CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.47 Filed 02/11/21 Page 47 of 48




         126. Plaintiff and Class Members are therefore entitled to damages in an amount

to be proven at trial.

                               VII. PRAYER FOR RELIEF
         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays that this

Court:

               A.     Determine that the claims alleged herein may be maintained as a

         class action under Rule 23 of the Federal Rules of Civil Procedure, and issue an

         order certifying the Nationwide Class and Subclasses as defined above;

               B.     Appoint Plaintiff as a representative of the Nationwide Class and

         applicable State Classes and their counsel as Class Counsel;

               C.     Award all actual, general, special, incidental, consequential damages

         and restitution to which Plaintiff and Class Members are entitled;

               D.     Award pre- and post-judgment interest on any monetary relief;

               E.     Grant appropriate injunctive relief, including an order requiring

         Defendant to repair the Class Vehicles pursuant to its obligations under the terms

         of the Warranty;

               F.     Determine that GM is financially responsible for all Class notice and

         administration of Class relief;

               G.     Award reasonable attorney fees and costs; and

               H.     Grant such further relief that this Court deems appropriate.



 No. 2:21-cv-10324                            47                   CLASS ACTION COMPLAINT
Case 2:21-cv-10324-AJT-APP ECF No. 1, PageID.48 Filed 02/11/21 Page 48 of 48




                         VIII. DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a jury trial for all claims so triable.



      DATED this 11th day of February, 2021.

                                         KELLER ROHRBACK L.L.P.


                                         By s/ Gretchen Freeman Cappio
                                            Gretchen Freeman Cappio (P84390)
                                            Lynn Lincoln Sarko
                                            Ryan McDevitt (P84389)
                                            Emma Wright
                                            1201 Third Avenue, Suite 3200
                                            Seattle, WA 98101
                                            (206) 623-1900
                                            Fax (206) 623-3384
                                            gcappio@kellerrohrback.com
                                            lsarko@kellerrohrback.com
                                            rmcdevitt@kellerrohrback.com
                                            ewright@kellerrohrback.com

                                             Zachary C. Schaengold, admission
                                             forthcoming
                                             Justin C. Walker, admission forthcoming
                                             Markovits, Stock & DeMarco, LLC
                                             3825 Edwards Road, Suite 650
                                             Cincinnati, OH 45209
                                              (513) 651-3700
                                             Fax: (513) 665-0219
                                             zschaengold@msdlegal.com
                                             jwalker@msdlegal.com

                                             Attorneys for Plaintiff




No. 2:21-cv-10324                            48                    CLASS ACTION COMPLAINT
